Name: 93/351/EEC: Commission Decision of 19 May 1993 determining analysis methods, sampling plans and maximum limits for mercury in fishery products
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  fisheries;  iron, steel and other metal industries
 Date Published: 1993-06-16

 Avis juridique important|31993D035193/351/EEC: Commission Decision of 19 May 1993 determining analysis methods, sampling plans and maximum limits for mercury in fishery products Official Journal L 144 , 16/06/1993 P. 0023 - 0024 Finnish special edition: Chapter 3 Volume 50 P. 0025 Swedish special edition: Chapter 3 Volume 50 P. 0025 COMMISSION DECISION of 19 May 1993 determining analysis methods, sampling plans and maximum limits for mercury in fishery products(93/351/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products (1), and in particular Chapter V, part II point 3 C of the Annex thereto, Whereas natural contamination or pollution of the aquatic environment may result in concentrations of contaminants such as mercury in fishery products; Whereas, to protect public health, the maximum limits for concentrations of mercury in fishery products should be laid down; Whereas acceptable weekly human intakes of mercury, as provisionally established at international level, must not be exceeded; whereas the provisions on maximum limits for mercury in fishery products will have to be reviewed if different acceptable weekly intakes are established at international level; Whereas low concentrations of mercury do not pose an immediate toxicological danger to consumers but it is necessary to avoid possibly harmful long-term accumulations; whereas it is therefore desirable to limit its absorption in general; Whereas for physiological reasons certain species concentrate mercury more easily in their tissues; whereas, in accordance with the objectives of the public health protection, higher acceptability limits should be set for these than for other fishery products; Whereas by Commission Decision 90/515/EEC (2) the Commission adopted reference methods for detecting residues of heavy metals and arsenic; whereas it is appropriate to apply that Decision to the detection of mercury in fishery products; Whereas Article 3 (4) (b) of Directive 91/493/EEC requires that when live bivalve molluscs are processed the provisions of Chapter V of the Annex to that Directive be applied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The mean total mercury content, as determined by the analysis referred to in Article 3 (2), of the edible parts of fishery products must not exceed 0,5 ppm of fresh product (0,5 milligrams per kilo of fresh weight). This average limit is, however, increased to 1 ppm of fresh product (1 milligram per kilo of fresh weight) for the edible parts of the species listed in the Annex. Article 2 The analysis method to be used in determining the total mercury content is that specified by Decision 90/515/EEC. Article 3 1. Sampling plans shall be laid down for fresh and frozen fishery products by the competent authority. These shall take account on the one hand of the results obtained from national checks and within the framework of the monitoring system carried out in accordance with Chapter V, part II point 3 B of the Annex to Directive 91/493/EEC and on the other hand of the following factors: A. Product type: (a) species listed in the Annex; (b) other species; B. The minimum number of samples to be taken per lot for each product category shall be: - category (a): 10 samples taken from 10 different individuals, - category (b): five samples taken from five different individuals. 2. The analysis shall be carried out on the finely homogenized mixture of the samples so as to obtain the mean value of the mercury content. In particular, in the case of fish of the species listed in the Annex, which are of various sizes, the samples taken must represent the composition of the lot. 3. The sampling plans referred to in paragraph 1 and subsequent modifications thereof shall be notified to the Commission for information. The Commission shall inform the other Member States. Article 4 The mean total mercury content referred to in Article 1 will be reviewed when new weekly permissible intakes for mercury are laid down at international level, and at the latest three years following the notification of this Decision, on the basis of the data obtained from the sampling plans and communicated to the Commission by the Member States. Article 5 This Decision is addressed to the Member States. Done at Brussels, 19 May 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. (2) OJ No L 286, 18. 10. 1990, p. 33. ANNEX Sharks (all species) Tuna (Thunnus spp.) Little tuna (Euthynnus spp.) Bonito (Sarda spp.) Plain bonito (Orcynopsis unicolor) Swordfish (Xiphias gladius) Sailfish (Istiophorus platypterus) Marlin (Makaira spp.) Eel (Anguilla spp.) Bass (Dicentrarchus labrax) Sturgeon (Acipenser spp.) Halibut (Hippoglossus hippoglossus) Redfish (Sebastes marinus, S. mentella) Blue ling (Molva dipterygia) Atlantic catfish (Anarhichas lupus) Pike (Esox lucius) Portuguese dogfish (Centroscymnes coelolepis) Rays (Raja spp.) Scabbardfishes (Lepidopus caudatus, Aphanopus carbo) Anglerfish (Lophius spp.)